

EXHIBIT 10.9
 
THIRD AMENDMENT TO CREDIT AND GUARANTY AGREEMENT
 
THIS THIRD AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (hereinafter referred to
as this "Third Amendment") is made as of the 29th day of January, 2010, by and
among
 
BEL FUSE INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of New Jersey, having an address located at
206 Van Vorst Street, Jersey City, New Jersey 07302 (hereinafter referred to as
the "Borrower"),
 
AND
 
BEI, VENTURES INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, having an address located at
c/o Bel Fuse Inc., 206 Van Vorst Street, Jersey City, New Jersey 07302
(hereinafter referred to as "Bel Ventures"),
 
AND
 
BEL POWER INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Massachusetts, having an address located
at c/o Bel Fuse Inc., 206 Van Vorst Street, Jersey City, New Jersey 07302
(hereinafter referred to as "Bel Power"),
 
AND
 
BEL TRANSFORMER INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, having an address located at
c/o Bel Fuse Inc., 206 Van Vorst Street, Jersey City, New Jersey 07302
(hereinafter referred to as "Bel Transformer"),
 
AND
 
BEL CONNECTOR INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, having an address located at
c/o Bel Fuse Inc., 206 Van Vorst Street, Jersey City, New Jersey 07302
(hereinafter referred to as "Bel Connector"),
 
AND
 
CINCH CONNECTORS, INC., a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, having an address located
at c/o Bel Fuse Inc., 206 Van Vorst Street, Jersey City, New Jersey 07302
(hereinafter referred to as "Cinch Connectors", and hereinafter Bel Ventures,
Bel Power, Bel Transformer, and Bel Connector shall be collectively referred to
as the "Original Guarantors", and hereinafter the Original Guarantors and Cinch
Connectors shall be collectively referred to as the "Guarantors"),
 
AND
 
BANK OF AMERICA, NATIONAL ASSOCIATION, a national banking association duly
organized and validly existing under the laws of the United States of America,
having an office located at 750 Walnut Avenue, Cranford, New Jersey 07016
(hereinafter referred to as the "Lender").

 
 

--------------------------------------------------------------------------------

 
 
WITNESSETH:
 
WHEREAS, pursuant to the terms, conditions, and provisions of that certain
Credit and Guaranty Agreement dated February 12, 2007, executed by and among the
Borrower, the Lender, Bel Power Products Inc., a Delaware corporation
(hereinafter referred to as "Bel Power Products"), and the Original Guarantors
(hereinafter referred to as the "Original Loan Agreement"), (i) the Lender made
available to the Borrower an unsecured revolving credit loan facility in the
maximum principal amount of up to Twenty Million and 00/100 ($20,000,000.00)
Dollars for working capital purposes, capital expenditures, and other lawful
corporate purposes of the Borrower (hereinafter referred to as the "Revolving
Credit Facility") and (ii) each Original Guarantor and Bel Power Products, as an
original guarantor, absolutely, irrevocably and unconditionally guarantied the
full and prompt payment when due (whether at stated maturity, by acceleration or
otherwise) of the "Borrower Obligations" (as such term is defined in the
Original Loan Agreement); and
 
WHEREAS, the Revolving Credit Facility is evidenced by that certain Revolving
Credit Loan Note dated February 12, 2007, executed by the Borrower, as maker, in
favor of the Lender, as payee (hereinafter referred to as the "Revolving Credit
Loan Note"), in the maximum principal amount of up to $20,000,000.00; and
 
WHEREAS, Bel Power Products has merged with and into Bel Power, with Bel Power
being the surviving entity, as evidenced by (i) those certain Articles of Merger
Involving Domestic Corporations, Foreign Corporations or Foreign Other Entities
dated July 6, 2006 and filed with the Office of the Secretary of the
Commonwealth of Massachusetts on September 1, 2006 and (ii) that certain
Certificate of Merger dated January 10, 2008 and filed with the Secretary of
State of the State of Delaware on January 22, 2008; and
 
WHEREAS, pursuant to the terms, conditions, and provisions of that certain First
Amendment to Credit and Guaranty Agreement dated as of April 30, 2008, executed
by and among the Lender, the Borrower, and the Original Guarantors (hereinafter
referred to as the "First Amendment"), the Borrower, the Original Guarantors,
and the Lender amended the Original Loan Agreement for the purposes more fully
set forth and described therein; and
 
WHEREAS, pursuant to the terms, conditions, and provisions of that certain
Second Amendment to Credit and Guaranty Agreement dated as of June 30, 2009,
executed by and among the Lender, the Borrower, and the Original Guarantors
(hereinafter referred to as the "Second Amendment"), the Borrower, the
Guarantors, and the Lender amended the Original Loan Agreement for the purposes
more fully set forth and described therein (hereinafter the Original Loan
Agreement, as amended and modified by the First Amendment and the Second
Amendment, shall be referred to as the "Loan Agreement"); and
 
WHEREAS, the Borrower has acquired one hundred percent (100%) of the issued and
outstanding stock of Cinch Connectors (hereinafter referred to as the
"Acquisition") on the date hereof and, pursuant to the terms, conditions, and
provisions of that certain Guaranty Supplement No. 1 dated of even date
herewith, executed by and between Cinch Connectors and the Lender, Cinch
Connectors has been added as a "Subsidiary Guarantor" (as such term is defined
in the Loan Agreement) of the Revolving Credit Facility;
 
WHEREAS, in connection with the Acquisition, the Borrower, the Guarantors, and
the Lender have agreed to further amend and modify the terms, conditions, and
provisions of the Loan Agreement pursuant to the terms, conditions, and
provisions of this Third Amendment for the purposes more fully set forth and
described herein; and
 
[THIRD AMENDMENT TO CREDIT AND
GUARANTY AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, defined terms used but not expressly defined herein shall have the same
meanings when used herein as set forth in the Loan Agreement
 
NOW, THEREFORE, intending to be legally bound hereby the Borrower, the
Guarantors, and the Lender hereby promise, covenant, and agree as follows:
 
1.            Loan Agreement. The Loan Agreement is hereby amended and modified
by this Third Amendment as follows:
 
(i)            The existing definition of "Loan Documents" in Section 1.1 of the
Loan Agreement is hereby deleted in its entirety and the following new
definition of "Loan Documents" is hereby inserted in its place and stead:
 
""Loan Documents" means, collectively, this Agreement, the Note, the First
Amendment, the Second Amendment, the Third Amendment, the each Secured Hedging
Agreement and all other agreements, instruments and documents executed or
delivered in connection herewith."
 
(ii)            The following new definition is hereby inserted into Section 1.1
of the Loan Agreement in its proper place:
 
""Third Amendment" shall mean that certain Third Amendment to Credit and
Guaranty Agreement dated as of January 29, 2010 executed by and among the
Borrower, the Lender, and the then current Subsidiary Guarantors as of the date
of such Third Amendment to Credit and Guaranty Agreement, pursuant to which the
parties thereto amended and modified the terms, conditions, and provisions of
this Agreement."
 
(iii)          Schedule 4.13 of the Loan Agreement is hereby deleted in its
entirety and a new Schedule 4.13 in the form attached hereto as Exhibit "A" is
hereby inserted in its place and stead.
 
(iv)         Any and all references to the "Loan Agreement" shall be amended and
modified to refer to the Loan Agreement as amended and modified by this Third
Amendment.
 
2.            Satisfaction of Conditions Precedent to the Acquisition. The
Borrower, Guarantors, and Lender, as applicable, hereby represent and warrant
that all conditions precedent to the Acquisition set forth in the Loan
Agreement, including, without limitation, those conditions precedent set forth
in Section 6.9 and Section 7.5(c) of the Loan Agreement, have been fully
satisfied.
 
3.            Remaking of Representations and Warranties. All representations
and warranties contained in the Loan Agreement, as amended and modified by this
Third Amendment, and all of the other Loan Documents, are true, accurate, and
complete as of the date hereof and shall be deemed continuing representations
and warranties so long as the Revolving Credit Facility shall remain
outstanding.
 
[THIRD AMENDMENT TO CREDIT AND
GUARANTY AGREEMENT)

 
3

--------------------------------------------------------------------------------

 
 
4.             No Amendment of Other Terms. All other terms and conditions of
the Loan Agreement, as amended and modified by this Third Amendment, the
Revolving Credit Loan Note, and all of the other Loan Documents remain in full
force and effect, except as amended and modified herein, and the parties hereto
hereby expressly confirm and reaffirm all of their respective liabilities,
obligations, duties and responsibilities under and pursuant to the Loan
Agreement, the Revolving Credit Loan Note, and all of the other Loan Documents.
 
5.             Further Agreements and Representations. The Borrower and the
Guarantors do hereby (i) ratify, confirm, and acknowledge that the Loan
Agreement, as amended and modified by this Third Amendment, the Revolving Credit
Loan Note, and all other Loan Documents continue to be valid, binding and in
full force and effect, (ii) acknowledge and agree that, as of the date hereof.
the Borrower has no defense, set-off, counterclaim, or challenge against the
payment of any sums due and owing to the Lender or the enforcement of any of the
terms of the Loan Agreement and/or any of the other Loan Documents, (iii)
acknowledge and agree that all representations and warranties of the Borrower
and the Guarantors contained m the Loan Agreement and the other Loan Documents
are true, accurate, and correct as of the date hereof as if made on and as of
the date hereof, except to the extent any such representation or warranty is by
its terms limited to a certain date or dates in which case it remains true,
accurate, and correct as of such date or dates and that none of the corporate
documents of the Borrower or the Guarantors have been materially amended,
modified, or supplemented since the date of the execution and delivery of the
Loan Agreement, and (iv) represent and wanrant that the Borrower and the
Guarantors have taken all necessary action required by law and by their
respective corporate governing documents to execute and deliver this Third
Amendment and that such execution and delivery constitutes the legal and validly
binding action of such entities.
 
6.            No Novation. It is the intention of the parties hereto that this
Third Amendment shall not constitute a novation.
 
7.            Additional Documents; Further Assurances. The Borrower and the
Guarantors hereby covenant and agree to execute and deliver to the Lender, or to
cause to be executed and delivered to the Lender contemporaneously herewith, at
their sole cost and expense, any other documents, agreements, statements,
resolutions, certificates, opinions, consents, searches, and information as the
Lender may reasonably request in connection with the matters or actions
described herein. The Borrower and the Guarantors hereby further covenant and
agree to execute and deliver to the Lender, or to use reasonable efforts to
cause to be executed and delivered to the Lender, at their sole cost and
expense, from time to time, any and all other documents, agreements, statements,
certificates, and information as the Lender shall reasonably request to evidence
or effect the terms of the Loan Agreement, and/or any of the other Loan
Documents. All such documents, agreements, statements, etc., shall be in form
and content reasonably acceptable to the Lender.
 
8.            Fees, Costs, Expenses and Expenditures. The Borrower shall pay all
of the Lender's reasonable expenses in connection with this Third Amendment,
including, without limitation, reasonable fees and disbursements of Lender's
legal counsel.
 
9.            No Waiver. Nothing contained herein constitutes an agreement or
obligation by the Lender to grant any further amendments to any of the Loan
Documents, as amended and modified hereby, and nothing contained herein
constitutes a waiver or release by the Lender of any rights or remedies
available to the Lender under the Loan Documents, as amended and modified
hereby, at law or in equity.
 
[THIRD AMENDMENT TO CREDIT AND
GUARANTY AGREEMENT]

 
4

--------------------------------------------------------------------------------

 
 
10.          Waiver, Release and Indemnification by the Borrower and Waiver and
Release by the Guarantors. To induce the Lender to enter into this Third
Amendment, the Borrower and the Guarantors, and any person or entity claiming by
or through any or all of them, each waives and releases and forever discharges
the Lender and its officers, directors, shareholders, agents, parent
corporation, subsidiaries, affiliates, trustees, administrators, attorneys,
predecessors, successors, and assigns and the heirs, executors, administrators,
successors, and assigns of any such person or entity, as releasees (hereinafter
collectively referred to as the "Releasees") from any liability, damage (whether
direct or indirect, consequential, special, exemplary, or punitive), claim
(including, without limitation, any claim for contribution or indemnity), loss
or expense of any kind, in each case whether now known or unknown, past or
present, asserted or unasserted, contingent or liquidated, at law or in equity,
that it may have against any Releasee arising from the beginning of time to the
date hereof arising out of or relating to the Revolving Credit Facility. The
Borrower further agrees to indemnify and hold the Releasees harmless from any
loss, damage, judgment, liability, or expense (including attorneys' fees)
suffered by or rendered against the Lender on account of any claims of third
parties arising out of or relating to the Revolving Credit Facility. The
Borrower further states that it has carefully read the foregoing release and
indemnity and the Guarantors further state that they have carefully read the
foregoing release, and each of the Borrower and the Guarantors knows the
contents thereof and grants the same as its own free act and deed.
 
11.              Binding Effect; Governing Law. This Third Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and/or assigns. This Third Amendment shall be governed by and
construed in accordance with the laws of the State of New Jersey.
 
12.              Counterparts. This Third Amendment may be executed by one or
more of the parties to this Third Amendment in any number of separate
counterparts and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANKI
 
[THIRD AMENDMENT TO CREDIT AND
GUARANTY AGREEMENT]

 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Lender, the Borrower, and the Guarantors have duly
executed and delivered this Third Amendment, all as of the day and year first
written above.
 

 
BORROWER:
     
BEL FUSE. INC., a New Jersey corporation
      By: 
 
    Colin Dunn
Vice President      
GUARANTORS:
     
BEL VENTURES INC., a Delaware corporation
 
BEL POWER INC., a Massachusetts corporation
 
BEL TRANSFORMER INC., a Delaware corporation
     
BEL CONNECTOR INC., a Delaware corporation
     
CINCH CONNECTORS, INC., a Delaware
corporation
     
AS TO EACH OF THE FOREGOING:
     
By:
     
Colin Dunn
   
Vice President of each of the above-referenced
corporations
     
LENDER:
     
BANK OF AMERICA, N.A.
     
By:
     
David J. Bardwil
   
Senior Vice President

 
[THIRD AMENDMENT TO CREDIT AND
GUARANTY AGREEMENT]

 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Lender, the Borrower, and the Guarantors have duly
executed and delivered this Third Amendment, all as of the day and year first
written above.
 

 
BORROWER:
     
BEL FUSE INC., a New Jersey corporation
     
By: 
     
Colin Dunn
   
Vice President
       
GUARANTORS:
     
BEL VENTURES INC., a Delaware corporation
     
BEL POWER INC., a Massachusetts corporation
     
BEL TRANSFORMER INC., a Delaware corporation
 
BEL CONNECTOR INC., a Delaware corporation
     
CINCH CONNECTORS, INC., a Delaware
corporation
     
AS TO EACH OF THE FOREGOING:
     
By:
     
Colin Dunn
   
Vice President of each of the above-referenced corporations
     
LENDER:
     
BANK OF AMERICA, N.A.
     
By:
   
 
David J. Bardwil
Senior Vice President

 
[THIRD AMENDMENT TO CREDIT AND
GUARANTY AGREEMENT]

 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT "A"
 
ATTACHED TO AND MADE A PART OF THAT CERTAIN THIRD AMENDMENT TO CREDIT AND
GUARANTY AGREEMENT EXECUTED BY AND AMONG BEL FUSE INC., BEL VENTURES INC., BEL
POWER INC., BEL TRANSFORMER INC., BEL CONNECTOR INC., CINCH CONNECTORS, INC.,
AND BANK OF AMERICA, NATIONAL ASSOCIATION
 
DATED AS OF JANUARY 29, 2010
 
List of Subsidiaries
 
Name
 
Jurisdiction of
Formation
 
Equity Securities Owner(s)
Bel Connector Inc.
 
Delaware
 
Bel Fuse Inc.
Bel Fuse Delaware, Inc.
 
Delaware
 
Bel Fuse Inc.
Bel Power Inc.
 
Massachusetts
 
Bel Fuse Inc.
Bel Transformer Inc.
 
Delaware
 
Bel Fuse Inc.
Bel Ventures Inc.
 
Delaware
 
Bel Fuse Inc.
Cinch Connectors, Inc.
 
Delaware
 
Bel Fuse Inc.
Bel Fuse Europe Ltd.
 
United Kingdom
 
Bel Fuse Inc.
Cinch Connectors Ltd.
 
United Kingdom
 
Cinch Connectors, Inc.
Bel Fuse Limited
 
Hong Kong
 
Bel Fuse Inc. (3,305,580 shares)
Daniel Bernstein (1 share)
Bel Fuse (MCO) LTD.
 
Macau
 
Bel Fuse Inc.
Bel Stewart GmbH
 
Germany
 
Bel Fuse Inc.
Bel Components Ltd.
 
Hong Kong
 
Bel Fuse Limited
Bel Fuse Limited
Bel Delaware LLC
 
Delaware
 
Bel Fuse Macau LDA
 
Macau
 
Bel Fuse Limited
Bel Sales (Hong Kong) Ltd.
 
Hong Kong
 
Bel Fuse Limited
Top East Corporation Ltd.
 
Hong Kong
 
Bel Fuse Limited
Stewart Connector Systems
de Mexico, S.A. de C.V.
 
Mexico
 
Bel Connector Inc. (490 shares)
Transformer One LLC (10 shares)
Cinch Connectors de
Mexico, S.A. de C.V.
 
Mexico
 
Cinch Connectors, Inc.
Signal Dominicana, S.R.L.
 
Dominican Republic
 
Bel Transformer Inc. (99 shares)
Transformer One LLC (1 share)
Bel Stewart s.r.o.
 
Czech Republic
 
Bel Stewart GmbH
Bel Power (Hangzhou)
 
PRC
 
Bel Fuse Macau LDA

 
[THIRD AMENDMENT TO CREDIT AND
GUARANTY AGREEMENT]

 
7

--------------------------------------------------------------------------------

 
 
GUARANTY SUPPLEMENT NO. I
 
THIS GUARANTY SUPPLEMENT NO. 1, dated as of January 29, 2010, supplements,
amends, and modifies that certain (i) the Credit and Guaranty Agreement, dated
February 12, 2007, executed by and among BEL FUSE INC. (the "Borrower"), the
Subsidiary Guarantors party thereto, and BANK OF AMERICA, N.A. (the "Lender")(as
it may have been subsequently amended, supplemented or otherwise modified from
time to time, the "Credit Agreement"). Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
 
The Lender has agreed to make the Loans to the Borrower pursuant to, and upon
the terms and subject to the conditions specified in, the Credit Agreement. The
Subsidiary Guarantors have entered into the Credit Agreement in order to induce
the Lender to make the Loans. Pursuant to Section 6.9 of the Credit Agreement,
each Subsidiary created or acquired after the Effective Date that is a Domestic
Subsidiary is to become a Subsidiary Guarantor by the execution and delivery of
this Guarantee Supplement.
 
The undersigned Subsidiary (the "New Subsidiary Guarantor") is executing this
Guaranty Supplement No. 1 in accordance with the requirements of the Credit
Agreement to become a Subsidiary Guarantor under the Credit Agreement in order
to induce the Lender to make additional Loans and as consideration for the Loans
previously made.
 
Accordingly, the Lender and the New Subsidiary Guarantor agree that, in
accordance with Section 6.9 of the Credit Agreement, the New Subsidiary
Guarantor, by its signature below, becomes a Subsidiary Guarantor under the
Credit Agreement with the same force and effect as if originally named therein
as a Subsidiary Guarantor and the New Subsidiary Guarantor hereby (i) agrees to
all the terms and provisions of the Credit Agreement applicable to it as a
Subsidiary Guarantor thereunder and (n) represents and warrants that the
representations and warranties made with respect to it as a Subsidiary Guarantor
thereunder are true and correct on and as of the date hereof. Each reference to
a "Subsidiary Guarantor" in any Loan Document shall be deemed to include the New
Subsidiary Guarantor from and after the date hereof.
 
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

--------------------------------------------------------------------------------

 
 
IN EVIDENCE of the agreement by the parties hereto to the terms and conditions
herein contained, each such party has caused this Guaranty Supplement No. 1 to
the duly executed on its behalf.
 

 
CINCH CONNECTORS, INC., a Delaware
corporation
     
By: 
  
 
Colin Dunn
 
Vice President
     
Address for Notices:
     
c/o Bel Fuse Inc.
 
206 Van Vorst Street
 
Jersey City, NJ 07302
 
Attention: Colin Dunn - Vice President
     
Telephone: (201) 432-0463
Telecopy: (201) 432-9542

 
Accepted and agreed to as
of the date first above written:
 
BANK OF AMERICA, N.A.


By:
  
 
David J. Bardwil
 
Senior Vice President


 

--------------------------------------------------------------------------------

 
 
IN EVIDENCE of the agreement by the parties hereto to the terms and conditions
herein contained, each such party has caused this Guaranty Supplement No. 1 to
be duly executed on its behalf.
 

 
CINCH CONNECTORS, INC., a Delaware
corporation
     
By: 
     
Colin Dunn
   
Vice President
     
Address for Notices:
     
c/o Bel Fuse Inc.
 
206 Van Vorst Street
 
Jersey City, NJ 07302
 
Attention: Colin Dunn - Vice President
     
Telephone: (201) 432-0463
Telecopy: (201) 432-9542

 
Accepted and agreed to as
of the date first above written:
 
BANK OF AMERICA, N.A.


By:
  
 
David J. Bardwil
 
Senior Vice President


 

--------------------------------------------------------------------------------

 